[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-10094                ELEVENTH CIRCUIT
                                                              JANUARY 9, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                 D. C. Docket No. 07-00104-CR-ORL-22KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

CHARLIE WILLIAMS,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (January 9, 2009)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Charles Williams appeals his total sentence of 352 months’ imprisonment,
imposed after he pled guilty to: conspiracy to commit a robbery, 18 U.S.C. § 1951

(Count 1); conspiracy to possess with intent to distribute a mixture containing five

or more kilograms of cocaine, 21 U.S.C. §§ 841, 846 (Count 2); conspiracy to use

a firearm during a crime of violence and drug trafficking offense, 18 U.S.C. §§ 2,

924(c) (Count 3); and possession of a firearm by a convicted felon, 18 U.S.C. §§ 2,

924 (Count 4). The district court imposed a sentence of 292 months’

imprisonment for Counts 1, 2, and 4, followed by 60 months’ imprisonment for

Count 3, which was the statutory mandatory minimum.

      On appeal, Williams argues that his mandatory minimum sentence, like all

mandatory sentences, is unlawful. However, we have previously held that district

courts are bound by statutory minimums, and that mandatory minimum sentences

do not deprive defendants of individualized sentences or due process. United

States v. Shelton, 400 F.3d 1325, 1333 n.10 (11th Cir. 2005); United States v.

Holmes, 838 F.2d 1175, 1177 (11th Cir. 1998). Accordingly, we reject Williams’s

argument on this issue.

      Williams also argues that the district court erred by not departing from the

guideline range. However, because there is nothing in the record to indicate that

the court believed it was not authorized to depart from the guideline range, we lack

jurisdiction to review its decision not to do so. United States v. Dudley, 463 F.3d



                                          2
1221, 1228 (11th Cir. 2006). Accordingly, we decline to consider this argument.

      Williams’s final argument on appeal is that his sentence is unreasonable,

because it does not reflect the court’s consideration of the 18 U.S.C. § 3553(a)

sentencing factors or his low risk for recidivism.

      In United States v. Booker, 543 U.S. 220, 261, 125 S.Ct. 738, 765-66,

160 L.Ed.2d 621 (2005), the Supreme Court held that sentences are to be reviewed

for "unreasonable[ness]." In doing so, we "merely ask[] whether the trial court

abused its discretion." United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.

2008) (quotation removed). The burden of establishing that the sentence is

unreasonable lies with the party challenging the sentence. Id.

      Pursuant to Gall v. United States, 552 U.S. __, 128 S.Ct. 586, 169 L.Ed.2d

445 (2007), appellate review for reasonableness is a two-step process. Id. at 1190.

First, we "must . . . ensure that the district court committed no significant

procedural error," like "failing to consider the § 3553(a) factors," or "failing to

adequately explain the chosen sentence." Id. (quotation removed). Second, we

must consider the substantive reasonableness of the sentence. Id.

      Section 3553(a) provides that district courts must consider, inter alia, (1) the

applicable Guideline range; (2) the nature and circumstances of the offense; (3) the

history and characteristics of the defendant; (4) the need for the sentence imposed



                                            3
to reflect the seriousness of the offense, to promote respect for the law, and to

provide just punishment for the offense; (5) the need for adequate deterrence to

criminal conduct; (6) protection of the public from further crimes of the defendant;

and (7) the need to avoid unwarranted sentencing disparities. See 18 U.S.C.

§ 3553(a)(1)-(6). "The weight to be accorded any given § 3553(a) factor is a

matter committed to the sound discretion of the district court, and we will not

substitute our judgment in weighing the relevant factors." United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir.) (quotations and alterations omitted), cert.

denied, 128 S.Ct. 671 (2007).

      "[A]n acknowledgment by the district court that it has considered the

defendant's arguments and the factors in section 3553(a) is sufficient under

Booker."    United States v. Talley, 431 F.3d 784, 786 (11th Cir. 2005). Although

we do not apply a presumption of reasonableness to a sentence that falls within the

guidelines range, we ordinarily expect such sentences to be reasonable. See id. at

787-88.

      In imposing Williams’s sentence, the district court stated that it had

considered the advisory guidelines, the statutory mandatory minimum, and the

§ 3553(a) factors. Given Williams’s extensive criminal history, and the violent

details of his plan to conduct an armed home invasion robbery, we cannot say that



                                           4
this sentence was unreasonable.

      AFFIRMED.




                                  5